DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 16-21 and 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2010/0012296).
Cox discloses a tube base 178 for a shell-and-tube heat exchanger, the tube base comprising:  a first tube base plate (part having flange 96, see Fig. 3) with a core (see marked-up Fig. 3 below and plastic sheathing 36 (the shell and the heat exchanger being plastic, see [0015-0016]); a second tube base plate (the combination of 270 and 294); and a third tube base plate with a core (see marked-up Fig. 3 below) and plastic sheathing 36 (the shell and the heat exchanger being plastic, see [0015-0016]), wherein the first, second, and third tube plates are stacked as recited, wherein the second tube base plate is arranged as an intermediate plate between the first and third tube plates as recited, and wherein the stack comprises at least one through-hole opening (see marked-up Fig. 3 below) with at least one sealing ring 244 each for sealing the respective tube 42, and at least one seal seat receiving the sealing ring.

    PNG
    media_image1.png
    621
    774
    media_image1.png
    Greyscale

Cox does not disclose the second tube base plate being made of a temperature resistant material and the recited temperature range.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the base tube base plate from temperature resistant materials, since the device operates as extreme temperatures since it is a heat exchanger, and the material that operates as the recite ranges would have been a matter of design choice depending on the application of the heat exchanger.  Cox also does not disclose the seal seat being an indentation in the second tube base plate, however Fig. 12b shows a part 420 having an indentation that holds a sealing ring 442.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided an indention in the second tube base plate to seat the sealing ring 244 and disclosed in the embodiment of Fig. 12b.  Regarding claims 17 and 19, the metal and a fiber-composite of the first .
Allowable Subject Matter
4.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Wanni is pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIS D HWU/Primary Examiner, Art Unit 3763